DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021, has been entered.  
Claim Rejections - 35 USC § 112


3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-2, 7-8, 10, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because, while the original specification discloses the ‘tempering module’ as a component that must be configured specifically for ‘cooling or heating of the sample container(s)’, the current recitations of the ‘tempering module’ in claim 1, ,unreasonably cover any component capable to regulate / adjust some unspecified characteristic(s) / parameter(s). Thus, the scope of the instant claims in this regard is significantly broader than that actually supported by the original specification. Furthermore, the original specification discloses the ‘tempering element(s)’ as heating and/or cooling devices in alignment with respective sample containers, and does not provide sufficient support for any other ‘tempering elements’ imaginable [as is currently covered by the instant claims]. Additionally, the original disclosure actually supports a ‘disk-shape’ for both the carrier and the tempering module, configured for rotation [and described as ‘centrifugal micro fluidics’]. Also, the original specification describes the vacuum pump being connected to the cavity through the tempering module [instead of being connected ‘to’ the tempering module, as currently recited]. Referring to claim 2, while the original specification describes the ‘zigzag design’ of the’ second side 32 of the carrier 12 in the shown longitudinal section [that appears to be the cross- section taken perpendicularly to the ‘sides’ of the carrier], no sufficient and adequate support was found for the ‘zigzag design’ in any other [cross]-sections [covered by the instant claim language].  Referring to claim 8, no sufficient and adequate support was found for the ‘air lines’ being conducted through one [.i.e., the same] ‘air connection’, either. Therefore, the instant claims are not commensurate in scope with the original specification. 
 5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-2, 7-8, 10, 13 and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Referring to claim 1, it is unclear from the claim language what structural features must configure the ‘tempering’ module and elements for the implied functionality [i.e., for ‘tempering’]. It is also unclear what is meant by being in contact ‘at least sectionally’. The latter term is also indefinite in the given context, since the tempering module [assumingly, being a three-dimensional object] may have an infinite number of ‘sections’ and/or ‘cross-sections’. Additionally, the claim language fails to set forth any structural inter-relationships between the containers and the cavities [which may also read on containers]. It is further unclear how the intended negative pressure can be created as recited, without the pump being connected to the cavity, as well as in the absence of a seal between the carrier and the tempering module. Moreover, the instant claim language does not set forth any structural features supposed to provide for controlling the temperature of the container(s) ‘individually’. It is further unclear how the intended ‘individual control’ can be implemented in the absence of a controller operatively connected to dedicated temperature sensors and heaters, where the controller must be programmed accordingly. 
Referring to claim 2, it is unclear from the claim language what structural features must provide for the ‘zigzag’ design of the ‘second’ side of the carrier, in general, as well as for an embodiment with just one sample container, in particular.  
Regarding claim 13, it is unclear from the claim language whether or not the Peltier element(s) is/are the same as the ‘tempering’ element(s) recited in claim 1. 
 As to claim 15, it is not clear whether or not the claim language attempts to re-define the structure of the ‘container arrangement’ as set forth in claim 1. ‘Further comprising’ language is advised.  
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-2, 7-8, 10 and 15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by  Barrett [US 20120152403]. 
	With respect to claims 1-2, 7-8,  10 and 15, Barrett discloses a sample container device comprising, as shown in Figure 6C, ‘carrier’ plate 74 with a bottom [‘first’] side and a top [‘second’] side and sample containers 16 [‘zigzag design’]; ‘tempering module’ plate 76 with ‘tempering elements’ 78 accommodating temperature sensors 22, where the tempering module is arranged to be in contact with the carrier via connecting sections 92 and seal 86 [‘sectional contact’]; where the carrier and the module can be ‘clamped together or sealed together using vacuum pressure’ [see paragraph [0044]] supplied by a pump via connecting tubes 88, 90; where at least one cavity is formed when the plates 74, 76 are pressed together; and where the temperature of each sample container 16 can be controlled individually via respective temperature sensors 22.  It is further noted that the features not positively recited as part of the claimed invention [such as the ‘air lines’, the ‘seal’, the ‘pump’, or the ‘valve system’, including all associated details], are not accorded patentable weight when evaluated for patentability. 
Drawings

9.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the “peltier element(s) must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Response to Arguments

10.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.    
Conclusion

11        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798